
	
		II
		112th CONGRESS
		1st Session
		S. 6
		IN THE SENATE OF THE UNITED STATES
		
			January 25
			 (legislative day, January 5), 2011
			Mr. Reid (for himself,
			 Mr. Durbin, Mr.
			 Leahy, Mrs. Feinstein,
			 Mr. Brown of Ohio,
			 Mr. Kerry, Mr.
			 Bennet, Mrs. Gillibrand,
			 Mrs. Boxer, and Mr. Lautenberg introduced the following bill; which
			 was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To reform America's broken immigration
		  system.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Reform America's Broken
			 Immigration System Act.
		2.Sense of the
			 SenateIt is the sense of the
			 Senate that Congress should—
			(1)fulfill and
			 strengthen our Nation's commitments regarding border security;
			(2)pass legislation
			 to support our national and economic security, such as the DREAM Act, which
			 would allow students who came to America before turning 16 to earn citizenship
			 by attending college or joining the armed forces, and AgJobs, which would help
			 to ensure a stable and legal agricultural workforce and protect the
			 sustainability of the American agricultural industry;
			(3)implement a
			 rational legal immigration system to ensure that the best and brightest minds
			 of the world can come to the United States and create jobs for Americans while,
			 at the same time, safeguarding the rights and wages of American workers;
			(4)require all
			 United States workers to obtain secure, tamper-proof identification to prevent
			 employers from hiring people here illegally, and toughen penalties on employers
			 who break labor and immigration laws;
			(5)hold people
			 accountable who are currently here illegally by requiring them to either earn
			 legal status through a series of penalties, sanctions, and requirements, or
			 face immediate deportation; and
			(6)adopt practical
			 and fair immigration reforms to help ensure that families are able to be
			 together.
			
